      Case: 1:20-cv-00911-TSB Doc #: 1-2 Filed: 11/11/20 Page: 1 of 2 PAGEID #: 8




                           IN THE COURT OF COMMON PLEAS
                                BUTLER COUNTY, OHIO
                                    CIVIL DIVISION

 VALERIE A. SUMATE,                               :          Case No.: CV 2020 11 1636

         Plaintiff,                               :          JUDGE KEITH SPAETH

 v.                                               :
                                                             NOTICE OF REMOVAL OF
 WAL-MART STORES, INC. d/b/a                      :          CASE TO FEDERAL COURT
 WALMART,
                                                  :
         Defendant.
                                                  :


TO THE HONORABLE JUDGE:

        Please take notice that, pursuant to 28 U.S.C. § 1441, 28 U.S.C. § 1446, and 28 U.S.C.

§ 1332, Defendant Wal-Mart, Inc. hereby notifies this Court that it has this day removed this action

to the United States District Court for the Southern District of Ohio, Western Division at

Cincinnati. A copy of the Notice of Removal filed in the United States District Court is attached

hereto as Exhibit A.

        This Court is respectfully requested to proceed no further in this action unless and until

such time as the action may be remanded by order of the United States District Court.

                                              Respectfully submitted,
                                              REMINGER CO., L.P.A.


                                              /s/ Carrie M. Starts
                                              Carrie M. Starts (0083922)
                                              525 Vine St., Suite 1500
                                              Cincinnati, OH 45202
                                              Tel: (513) 721-1311
                                              Fax: (513) 721-2553
                                              E-mail: cstarts@reminger.com
                                              Counsel for Defendant Wal-Mart, Inc.
    Case: 1:20-cv-00911-TSB Doc #: 1-2 Filed: 11/11/20 Page: 2 of 2 PAGEID #: 9




                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and accurate copy of the foregoing was served

via e-mail, and/or regular United States mail, this 11th day of November 2020, on the following:

 Robert B. Acciani
 O’Conner, Acciani & Levy LPA
 Suite 1600
 600 Vine Street
 Cincinnati, OH 45202
 BBA@oal-law.com
 Attorney for Plaintiff

                                             /s/ Carrie M. Starts
                                             Carrie M. Starts (0083922)
